NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10103

                Plaintiff-Appellee,             D.C. No.
                                                4:18-cr-01976-JGZ-LCK-1
 v.

CARLOS MAURICIO CHAPAS-TORRES,                  MEMORANDUM*
AKA Nelidio Doblado-Flores,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Carlos Mauricio Chapas-Torres appeals from the district court’s judgment

and challenges the 30-month sentence imposed following his guilty-plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapas-Torres contends that the district court procedurally erred by failing

to (1) calculate the Guidelines range; (2) confirm that he had read the presentence

report (“PSR”) as required by Federal Rule of Criminal Procedure 32(i)(1)(A); and

(3) sufficiently address his mitigating arguments. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none.

      While the district court did not explain how it arrived at the Guidelines range

of 24-30 months, it stated that it was adopting that range, which had been

calculated by the probation officer and agreed to by Chapas-Torres. Moreover, the

record reflects that the court confirmed with Chapas-Torres’s counsel that he had

reviewed the PSR with Chapas-Torres, which Chapas-Torres did not dispute when

the court addressed him immediately after counsel’s response. Finally, the record

reflects that, though the district court did not specifically address each of Chapas-

Torres’s mitigating arguments, it sufficiently explained the within-Guidelines

sentence. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008). On

this record, Chapas-Torres has not established that, but for any of the alleged

errors, there is a “reasonable probability” that he would have received a lower

sentence. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Chapas-Torres suggests that, had the court not erred in the ways he asserts,

he might have objected to the calculation of his criminal history points, on the


                                          2                                    19-10103
ground that he did not know he was on supervised release when he committed the

instant offense. However, even accepting that he would have made such an

objection, it would have been unavailing because the PSR established, by reliable

information, that Chapas-Torres was on supervised release at the time he

committed the instant offense, which is all that the Guidelines require. See

U.S.S.G. § 4A1.1(d) & cmt. n.4.

       Chapas-Torres’s untimely streamlined request for an extension of time to

file the reply brief is denied.

       AFFIRMED.




                                         3                                     19-10103